Citation Nr: 0710501	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-31 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied service connection for bilateral hearing 
loss and tinnitus.  

The veteran appealed the RO's decision.  Before the matter 
was certified to the Board, in a January 2005 rating 
decision, the RO granted service connection for bilateral 
hearing loss and assigned an initial 20 percent rating, 
effective September 16, 2003.  This determination constitutes 
a full award of the benefits sought as to that issue.  See 
Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  To the 
Board's knowledge, the veteran did not disagree with the 
disability rating or effective date assigned for his service-
connected bilateral hearing loss.  Thus, those issues are not 
before the Board.  Grantham, 114 F. 3d at 1158.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran contends that he developed bilateral tinnitus 
during service as a result of significant noise exposure in 
the course of his duties in the artillery in Vietnam.  

The veteran's DD Form 214 confirms that he served with the 
United States Marine Corps in Vietnam and that his military 
occupational specialty was Field Artillery Operations Man.  
As noted, service connection for bilateral hearing loss is 
currently in effect, secondary to exposure to acoustic trauma 
during service.  

Although the veteran's service medical records contain no 
reference to tinnitus, he has submitted statements to the 
effect that he has experienced ringing in his ears since 
service.  The record in this case also includes clinical 
records showing that in January 1984, the veteran sought 
treatment for a history of ringing in his ears which he 
indicated had been present since 1968 when he served in the 
artillery.  The impression at that time was noise induced 
hearing loss, and the veteran was referred for a tinnitus 
masker.

More recently, the veteran underwent a VA medical examination 
in December 2003.  He reported exposure to acoustic trauma 
during service from artillery fire.  He denied post-service 
noise exposure, either occupationally or recreationally.  The 
examining audiologist indicated that the etiology of the 
veteran's tinnitus was unknown, but it was not the result of 
noise exposure during service.  

Unfortunately, the rationale for the examiner's opinion is 
unclear.  This has not escaped the attention of the veteran's 
representative who has requested a remand of this matter for 
the purpose of obtaining a VA medical opinion with supporting 
rationale.  Moreover, the Board notes that, since that 
December 2003 VA medical examination was conducted, service 
connection was awarded for noise-induced bilateral hearing 
loss.  Thus, the Board finds that the question of the 
relationship between the veteran's service-connected hearing 
loss and his current tinnitus should be addressed.  See 38 
C.F.R. § 3.310 (2006).  

The Board therefore concludes that there is insufficient 
medical evidence in the record on appeal to make a decision 
on the claim and a remand is necessary.  38 C.F.R. 
§ 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 
(2002) (holding that VA erred in failing to obtain a medical 
nexus opinion where evidence showed acoustic trauma in 
service and a current diagnosis of tinnitus).

In addition, the Board notes VA is required to advise a 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of 
that notice, VA must inform the claimant of the information 
and evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  

The notice requirements of section 5103(a) apply generally to 
the following five elements of a service connection claim:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A review of the record indicates that the veteran has not yet 
been provided with the appropriate notification.  This 
procedural deficiency must be corrected on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim of service 
connection for bilateral tinnitus.

2.  The veteran should be scheduled for a 
VA medical examination for the purpose of 
determining the etiology of his current 
bilateral tinnitus.  The claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that the 
veteran's current bilateral tinnitus is 
causally related to his active service, 
any incident therein, including exposure 
to acoustic trauma in the artillery or 
his service-connected bilateral hearing 
loss.  
The examiner should be advised that the 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it. 

3.  After conducting any additional 
development required as a result of any 
response from the veteran to the section 
5103(a) letter discussed above, the RO 
should readjudicate the veteran's claim 
of service connection for bilateral 
tinnitus.  In readjudicating his claim, 
the RO should consider all the evidence 
of record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




